The corporation appellant, owning and operating a railroad, with all the rights of a railroad corporation, seeks to acquire the title to lands in invitum, by proceedings under the general laws of the State. This company is within the provisions of those laws, and, in these proceedings, is seeking to avail itself of them in the exercise of the delegated power of eminent domain. The original act authorizing the formation of railroad corporations (chap. 140 of the Laws of 1850), creates a system complete in itself for the acquisition of lands for the purposes of railroads, and the appraisal of damages to the owners of lands taken, and by § 18, the determination and judgment of the Supreme Court, upon an appeal from the appraisers, is made final and conclusive, as that statute has been interpreted, and no appeal lies to this court.
This was decided in the Matter of the New York CentralRailroad Company v. Marvin (1 Kern., 276), and has been followed in repeated decisions since that time, and was recently reaffirmed in The People v. Betts (55 N.Y., 600).
The rule has been adjudged too often, and acted upon too long, to permit it now to be questioned. The act, chap. 270, of the Laws of 1854, relied upon by the counsel for the appellant as abrogating the provision of the act of 1850, making the action of the Supreme Court final, in the matter of the appraisal of lands taken by railroad corporations, has no application. It only gives an appeal from the Special *Page 212 
to the General Term of the Court in which the proceeding is had. Moreover, it relates solely to special judicial proceedings, and was intended only to apply to the ordinary proceedings which were, under the general provisions of law, regulating the practice of courts of justice. It is in pari materia with, and substantially a part of the Code of Procedure, which it supplements. A general law will not, in the absence of a very evident intent, on the part of the Legislature, to do so, and which intent must appear by the terms of the act itself, abrogate or change the provisions of a special law passed for particular cases, constituting a class by themselves, for which the general laws of the State do not profess to provide. It was not in the mind of the Legislature, and they have not, either in terms or by implication, amended, or in any respect changed the general railroad law, or any of its provisions, by the act of 1854. (People v. Quigg, 59 N.Y., 83; In re Comm'rs of CentralPark, 50 Id., 493.)
The appeal must be dismissed.
All concur.
Appeal dismissed.